Citation Nr: 0821367	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for migraine and tension headaches.

2.  Entitlement to an initial disability rating in excess of 
10 percent for low back strain.

3.  Entitlement to service connection for right 
patellofemoral syndrome.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1994 to August 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and April 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which, in pertinent part, 
granted entitlement to service connection for a low back 
strain and migraine and tension headaches with initial 
ratings of 10 percent, effective September 9, 2004.  
Entitlement to service connection for right patellofemoral 
syndrome, residuals of a left knee disability, and bilateral 
pes planus was denied.  
.  
In an April 2007 rating decision, the initial rating for his 
migraine and tension headaches was raised to 30 percent, also 
effective September 9, 2004.  A veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation remains before the Board.

The issues of entitlement to an increased rating for a low 
back strain and entitlement to service connection for 
bilateral pes planus and disabilities of the right and left 
knees are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period prior to May 17, 2008, the veteran's 
migraine and tension headaches most nearly approximated 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.

2.  For the period beginning May 17, 2008, the veteran's 
migraine and tension headaches most nearly approximated very 
frequent completely prostrating and prolonged attacks; 
although they did not result in severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  For the period prior to May 17, 2008, the scheduler 
criteria for an evaluation in excess of 30 percent for 
migraines and tension headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

2.  For the period beginning May 17, 2008, the scheduler 
criteria for an evaluation of 50 percent, but not higher, for 
migraines and tension headaches have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008).  There has been no allegation of prejudice 
with regard to the downstream issue on appeal.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for migraine and tension headaches was 
granted in the April 2006 rating decision on appeal with an 
initial rating of 10 percent assigned, effective September 9, 
2004.  As noted above, an increased rating of 30 percent was 
assigned in an April 2007 rating decision, also effective 
September 9, 2004.  

In response to his claim for service connection, the veteran 
was provided a VA neurological examination in December 2004.  
He reported having migraine and tension headaches with 
photophobia and phonophobia, but currently without nausea.  
He stated that the headaches lasted one to two hours and 
occurred two to three times per week.  Following the initial 
headache, the veteran stated that he experienced a dull 
aching that could last several days.  Examination of the head 
and neck was normal.  The diagnosis was chronic migraine and 
tension headaches.  
The veteran's most recent VA examination was conducted in 
March 2007.  He complained of combination migraine and 
tension headaches with nausea, photophobia, and phonophobia.  
The headaches lasted for one to two hours.  The veteran 
stated that his headaches used to occur two to three times a 
week, but were now occurring sometimes more than three times 
a week.  He also reported that he had severe prostrating 
headaches one to two times a month that required he call in 
sick to work.  Neurological examination was normal.  The 
diagnosis was chronic migraine and tension headaches.  The 
examiner found that the veteran's headache symptoms had 
worsened over the past three years and had increased in 
intensity.  The neurological examination was unchanged from 
the December 2004 examination.

In a June 2008 statement, the veteran reiterated that his 
headaches had increased in frequency and that he had missed 
two weeks of work due to his symptoms.  In May 2008, the 
veteran was seen at the emergency room for complaints of 
headache pain.  His headaches were not attributed to a 
specific cause and he reported having pain off and on 
throughout the month.


Analysis

The veteran's migraine and tension headaches are currently 
rated as 30 percent disabling under Diagnostic Code 8100.  38 
C.F.R. § 4.124a, Diagnostic Code 8100. This diagnostic code 
provides a 30 percent evaluation for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, and a maximum 
scheduler evaluation of 50 percent for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

While the veteran reported at his March 2007 VA examination 
that his headaches had increased in severity, he stated that 
he experienced prostrating attacks only once or twice a 
month.  Neurological examination at both the December 2004 
and March 2007 VA examinations was normal and there is no 
evidence that the veteran sought treatment for headaches 
prior to May 17, 2008.  Therefore, for the period prior to 
May 17, 2008, the Board finds that the veteran's migraine and 
tension headaches most nearly approximated characteristic 
prostrating attacks occurring on an average once a month, and 
higher initial rating is denied during this period.

The Board finds that the veteran's migraine and tension 
headaches most nearly approximate the criteria contemplated 
by the maximum rating of 50 percent under Diagnostic Code 
8100 for the period beginning May 17, 2008.  On that date, 
the veteran was seen in the emergency room for symptoms 
related to headaches.  At that time, he reported experiencing 
headache pain off and on for a month.  
In a statement received by the Board in June 2008, the 
veteran noted that his headaches had increased in severity 
and that he had lost approximately two weeks of work due to 
his migraine and tension headaches.  While the evidence does 
not establish that the veteran has experienced severe 
economic inadaptability due to his headaches, it is clear 
that his migraine and tension headaches occur very frequently 
and are productive of prostrating and prolonged attacks.  

At the March 2007, examination the veteran described attacks 
at work during which he would lie down at a nurse's station.  
Although the necessary frequency of attacks was not reported 
until May 2007, the March 2007 report shows findings of 
prostrating attacks.  Therefore, with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
an increased rating of 50 percent for migraine and tension 
headaches is warranted for the period beginning May 17, 2008.  

Extraschedular

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's disability is contemplated by the schedular 
criteria.  The criteria contemplate the frequency and 
severity of the veteran's attacks.  As noted above severe 
economic impairment has not been demonstrated.  There have 
been no periods of hospitalization.  No other exceptional 
factors have been demonstrated.


ORDER

Entitlement to a disability rating of 50 percent for migraine 
and tension headaches for the period beginning May 17, 2008 
is granted.


REMAND

In an August 2006 response to a hearing clarification 
inquiry, the veteran indicated that he wanted a hearing 
before a Member of the Board (Veterans Law Judge) at his 
local VA office regarding the issues of entitlement to 
service connection for right patellofemoral syndrome, 
residuals of a left knee injury, and bilateral pes planus, as 
well as entitlement to an initial rating in excess of 10 
percent for low back strain.  The veteran is entitled to such 
a hearing.  38 C.F.R. §§ 20.700, 20.703 (2007).

To date, the veteran has not been afforded this hearing.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


